16 N.Y.2d 935 (1965)
In the Matter of Metropolitan Life Insurance Company, Appellant,
v.
Tax Commission of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued September 22, 1965.
Decided October 21, 1965.
Leffert Holz for appellant.
Leo A. Larkin, Corporation Counsel (Edith I. Spivack and Edward J. McLaughlin of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, with costs; no opinion.